EXHIBIT 10.2
 
Binding Term Sheet


1.           Up Front Payment.  Extreme (Defendant) will pay Network-1 two
million three hundred and fifty thousand dollars ($2.35 million) (the
“Payment”).  The Payment is non-contingent and is not refundable under any
circumstances and shall be paid as follows:


·  
half of the Payment shall be paid by August 2, 2010; and

·  
the remaining half of the Payment shall be paid by July 15, 2011.



The parties acknowledge that this payment was calculated in a manner consistent
with the royalty schedule in paragraph 4 of the license agreement between
Network-1 and Cisco.


2.           Company.  “Company” includes Network-1 and Corey Horowitz and any
of their present or future Affiliates, including without limitation CMH Capital
Management.


a.            “Affiliate(s)” of a Party shall mean any and all entities, now or
in the future and for so long as the following ownership and control exists,
that: (i) own or control, directly or indirectly, the Party; (ii) are owned or
controlled by, or under common control with, directly or indirectly, the Party;
or (iii) are owned or controlled, directly or indirectly, by a Parent
Company.  For purposes of the preceding sentence, “own or control” shall
mean the possession, directly or indirectly, of the power to direct, influence,
or cause the direction of the management or policies of a corporation or other
entity whether through ownership of voting securities, by contract or
otherwise.  Party includes Network-1, Corey Horowitz, CMH Capital Management,
and Extreme.


3.           Dismissal.  Network-1 will dismiss the lawsuit with prejudice
(“Lawsuit”).  The parties will agree on a form of dismissal to file with the
Court within five (5) business days of executing this Term Sheet.


4.           License to Defendants.  Company grants a nonexclusive, perpetual,
irrevocable, fully paid up, worldwide license, including have made rights, to
the Licensed Patents to Defendant and all current Affiliates of Defendant for
products sold directly or indirectly by Defendant (“Licensed Products”).  This
license covers any spun-off Affiliate or spun-off product line (which would
remain subject to the royalty schedule set forth below), extends to combinations
of Defendant’s products with other products but only with respect to Defendant’s
products, and continues until the last of the Licensed Patents (as defined
below) expires.  The license extends up and down Defendant’s chain but only with
respect to Defendant’s products.


a.           This license extends to Defendant’s end user customers, but only to
the extent of such customers’ use of Defendant’s licensed products or the
licensed products of Defendant in conjunction with other products licensed by
Network-1.


b.           This license does not extend to Defendant’s end user customers to
the extent such customers use Defendant’s licensed products in conjunction with
the switches or access devices of vendors who are not licensed by
Network-1.  Notwithstanding the foregoing, Network-1 covenants not to sue any
end user customer of Defendant for using a licensed product of Defendant in
conjunction with the product of another unlicensed vendor unless and until
Network-1 has reached a license agreement with such vendor.
 
CONFIDENTIAL
 
 

--------------------------------------------------------------------------------

 
5.           Licensed Patents.  Licensed Patents includes (a) U.S. Patent No.
6,218,930 (the “Asserted Patent”), (b) all patents and patent applications
currently owned by Company or an Affiliate or acquired by Company or an
Affiliate within three (3) years of the date of this agreement, and (c) all
patents or patent applications claiming benefit, in whole or in part, of any of
their filing dates including, but not limited to, extensions, divisionals,
continuations, continuations-in-part, reissues, reexaminations, substitutions
and foreign counterparts of any of the foregoing, including without limitation
U.S. Patent No. 6,218,930 (the “Asserted Patent”).


6.           Release.  Company releases Defendant (including all current
Affiliates, up and down such Defendant’s chain but only with respect to such
Defendant’s products or combinations of Defendant’s products with other products
but only with respect to the use of the Defendant’s products) for all past
causes of action, including but not limited to any claim of infringement of a
Licensed Patent. Defendant releases Company and its Affiliates for all past
causes of action that were, or might have been raised in this
litigation.  Notwithstanding the foregoing, these releases do not release any
obligation set forth in this Term Sheet, and this release shall expressly
exclude 3Com and Hewlett-Packard and their Affiliates and the release in this
section does not release any of these entities in any way.


7.           Representations and Warranties.  Network-1 represents and warrants
authority, title, and right to grant licenses and releases to the Asserted
Patent.


8.           Assignment.  Any assignment of the Licensed Patents is subject to
the terms of this Term Sheet and the terms of the Agreement.  In the event of an
acquisition of the Defendant, the licenses granted under this agreement shall
continue for the Defendant’s existing products and continuations thereof.


9.           No Circumvention.  Neither Company nor Defendant will take any
actions designed to circumvent the protections in this Term Sheet or the
Agreement.
 
10.         Confidentiality.  The terms of this Term Sheet and the terms of the
Agreement shall be confidential; provided, however, the parties acknowledge and
agree that in order for Network-1 to comply with its obligations under the
securities laws, Network-1 will be obligated to issue a press regarding this
settlement agreement, file a Form 8-K which will include this Term Sheet as an
exhibit, and file an additional Form 8-K which shall include the executed
Agreement between the parties.
 
11.         Within 30 days of this Term Sheet, Network-1 and Defendant and
Extreme shall negotiate in good faith and enter into a long form agreement (the
“Agreement”) consistent with the terms of this Term Sheet.  The Company and
Defendant agree to consult with Judge Davis regarding any dispute regarding the
implementation of a provision of this Term Sheet into the Agreement.  This
Binding Term Sheet constitutes a binding contract upon execution and is not
conditioned on the execution of the Agreement.
CONFIDENTIAL
 
2

--------------------------------------------------------------------------------

 
12.        Acknowledgement of Full Release.  The Parties understand and agree
that this is a full, complete and final release of any and all claims described
as aforesaid, and each party agrees that it shall apply to all unknown,
unanticipated, unsuspected and undisclosed claims, demands, liabilities, actions
or causes of action, in law, equity or otherwise, covered under this Term Sheet
as well as those which are known, anticipated, suspected or disclosed.


13.         Section 1542 Waiver.  Company and Defendant acknowledge that there
is a risk that after execution of this Term Sheet, they may incur injury, loss,
or costs, and each of them, which may be unknown or unanticipated at this
time.  Nevertheless, Company and Defendant expressly waive any rights pursuant
to California Civil Code section 1542 or similar state law.   California Civil
Code section 1542 provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives on July 16, 2010:




EXTREME NETWORKS, INC.




By: /s/ Kenneth R. Adamo                          


Name: Kenneth R. Adamo                           


Title: Trial Counsel for Extreme Networks






NETWORK-1 SECURITY SOLUTIONS INC.




By: /s/ Corey M. Horowitz                          


Name: Corey M. Horowitz                           


Title: Chairman CEO                                     


CONFIDENTIAL
 
3

--------------------------------------------------------------------------------

 


Corey Horowitz:




By: /s/ Corey M. Horowitz                          


Name: Corey Horowitz                                 


Title: Individual                                             






CMH CAPITAL MANAGEMENT




By:  /s/ Corey M. Horowitz                         


Name: Corey Horowitz                                 


Title: Principal                                               

 
 
 
 
CONFIDENTIAL
 
4

--------------------------------------------------------------------------------

 